TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00120-CR
NO. 03-04-00121-CR



Jose Angel Quiab, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NOS. 2031467 & 3030833, HONORABLE BOB PERKINS, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's third motion for extension of time to file brief is granted.  Appellant's
counsel, Ms. Kristin Etter, is ordered to tender a brief in this cause no later than January 14, 2005. 
No further extension of time will be granted.
It is ordered January 4, 2005. 

Before Chief Justice Law, Justices Patterson and Puryear
Do Not Publish